Citation Nr: 1511190	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The appellant served in the Navy and Air Force Reserves from October 1985 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. Bilateral sensorineural hearing loss is due to noise exposure during reserve military service.

2. Bilateral tinnitus is due to noise exposure during reserve military service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).

2. The criteria for establishing service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the appellant, further discussion of VA's duty to notify and assist is not necessary at this time.

The appellant claims he experienced acoustic trauma while at the firing range during his reserve service, which resulted in hearing loss and tinnitus.  Service personnel records verify the appellant's exposure to noise during firearms qualification in the reserves.  A June 2010 VA audiology examination reveals the appellant has bilateral hearing loss and tinnitus.  The VA examiner linked the hearing loss and tinnitus to acoustic trauma from the appellant's reserve service, to include noise exposure while at the firing range.  There is no evidence in significant conflict with the examiner's opinion and it is considered the most probative evidence addressing the etiology of the appellant's hearing loss and tinnitus.  In summary, the appellant suffered injury during his reserve service in the form of acoustic trauma and a VA examiner has diagnosed current bilateral hearing loss disability and tinnitus and opined that these disabilities are directly related to the acoustic trauma during reserve service.  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is warranted.  See 38 U.S.C.A. §§ 101(2), 101(22-24); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


